Citation Nr: 1810897	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO. 11-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for a psychiatric disorder, to include unspecified depressive disorder with anxious stress and panic attacks and adjustment disorder with mixed anxiety and depressed mood.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3. Entitlement to service connection for fibromyalgia, to include as secondary to service-connected psychiatric disorder, including unspecified depressive disorder with anxious stress and panic attacks and adjustment disorder with mixed anxiety and depressed mood, and residuals of Rocky Mountain spotted fever (RMSF).

4. Entitlement to service connection for hyperthyroidism.

5. Entitlement to service connection for spinal arthritis.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2014 and August 2010 rating decisions by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2014, the matter was remanded for additional development.

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

Additionally, regarding the issue of entitlement to TDIU, the Board recognizes that this issue has been separately claimed and adjudicated on multiple occasions. It was most recently adjudicated by the RO in an April 2016 rating decision, to which the Veteran filed a notice of disagreement in January 2017. Nevertheless, the record reflects that the Veteran has asserted he is unemployable, in part, due to his psychiatric disorder. As the matter of the rating to be assigned for that disability is presently before the Board, the issue of entitlement to TDIU is also within the Board's jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009). 
Regarding the aforementioned April 2016 rating decision, the RO also granted an increased 10 percent rating for the Veteran's service-connected gastrointestinal condition, effective August 19, 2015; denied an increased rating for his service-connected pleuritic chest pain with moderate obstruction on pulmonary function testing; and continued and confirmed the denial of a claim for service connection for neuropathy of the bilateral lower extrmieties. The Veteran filed a timely notice of disagreement (NOD) with that decision in January 2017, but he has not yet been issued a statement of the case (SOC). Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). However, it appears the RO has acknowledged the Veteran's NOD and additional action is pending. See January 2017 notice letter to Veteran (acknowledging the Veteran's disagreement with the April 2016 rating decisioni). Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

Finally, in March 2017, the RO issued a rating decision that awarded a 10 percent rating for the Veteran's service-connected gastrointestinal condition, effective June 20, 2012. The Veteran was notified of this decision in July 2017. Thereafter, in August 2017, the Veteran filed an NOD with this decision, which the RO acknowledged in October 2017. The Board notes, however, that the March 2017 rating decision (and associated July 2017 notification letter) explained that this was an implementation of the Board's May 2014 decision. Accordingly, the Veteran cannot challenge the merits of the Board's May 2014 decision by expressing disagreement with the RO's implementing decision. See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); cf. Buckley v. West, 12 Vet. App. 76, 84 (1998) ("[D]isposition of a claim by an RO upon remand from the Board does not create a new decision by the [AOJ]."). Instead, to the extent he disagreed with the effective date and increased rating assigned by the Board in its May 2014 decision, his remedy was to seek reconsideration by the Board or review by the United States Court of Appeals for Veterans Claims (Court). 38 U.S.C. §§ 7252(a), 7266(a); see Harris, 19 Vet. App. at 348. Significantly, a review of the record shows that the May 2014 Board decision was appealed to the Court (to the extent that it awarded a 10 percent rating for the gastrointestinal disability, effective June 20, 2012, but no earlier; and denied service connection for a neurologic disability of the lower extremities), and the Board's decision was affirmed by the Court in a memorandum decision issued in September 2015. Accordingly, an SOC need not be issued in response to the Veteran's August 2017 NOD.

The issues of entitlement to service connection for fibromyalgia, to include as secondary to service-connected psychiatric disorder, including unspecified depressive disorder with anxious stress and panic attacks and adjustment disorder with mixed anxiety and depressed mood, and residuals of RMSF; hyperthyroidism; and spinal arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for an increased rating for his psychiatric disorder was received on June 10, 2010; the preponderance of the credible and competent evidence establishes that on February 12, 2010, the Veteran's psychiatric disorder, to include unspecified depressive disorder with anxious stress and panic attacks and adjustment disorder with mixed anxiety and depressed mood, worsened to a degree that most nearly approximates the criteria for a 70 percent rating.

2. From February 12, 2010, the Veteran's psychiatric disorder, to include unspecified depressive disorder with anxious stress and panic attacks and adjustment disorder with mixed anxiety and depressed mood, has been manifested by depressed mood, anxiety, atypical recurrent chest pain, panic attacks more than once a week, blunted affect, disturbances of motivation and mood, circumstantial speech, irritability, angry outbursts, difficulty concentrating, memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, a GAF score of 49 to 60, and occupational and social impairment with deficiencies in most areas.

3. The preponderance of the competent and credible evidence establishes that the Veteran's service-connected disabilities, standing alone, have effectively precluded and continue to preclude all forms of substantially gainful employment since August 1, 2015, but not earlier.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent rating, but no higher, for a psychiatric disorder, to include unspecified depressive disorder with anxious stress and panic attacks and adjustment disorder with mixed anxiety and depressed mood, from February 12, 2010, to June 10, 2010, have been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400 (o)(2), 4.130, Diagnostic Codes 9435, 9440 (2017).

2. The criteria for a rating in excess of 70 percent for a psychiatric disorder, to include unspecified depressive disorder with anxious stress and panic attacks and adjustment disorder with mixed anxiety and depressed mood, from June 10, 2010, are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 9435, 9440 (2017).

3. The criteria for a TDIU from August 1, 2015, but no earlier, have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In a claim for increase, the VCAA requires notice of types of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records, including private treatment records, have been secured to the extent possible. In addition, the RO afforded VA psychiatric examinations in January 2016 and March 2017. The Veteran has not challenged the adequacy of these examinations. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist has been met. See 38 C.F.R. § 3.159 (c)(4).

The Board also finds that there has been substantial compliance with prior remand directives. In its May 2014 remand, the Board directed the RO to, in relevant part, obtain a medical opinion regarding the severity of the Veteran's psychiatric disorder. The RO also requested updated treatment records in connection with the claim. The additional development of the evidence substantially complies with these directives. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

II. Legal Criteria, Factual Background, & Analysis

Increased Rating

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C. § 1155. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 38 U.S.C. 
§ 1155; 38 C.F.R. § 4.1. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
When medical records indicate an increase in a disability, receipt of such medical records may be used to establish effective date(s) for retroactive benefits based on facts found of an increase in a disability only if a complete claim or intent to file a claim for an increase is received within 1 year of the date of the report of examination, hospitalization, or medical treatment. 38 C.F.R. § 3.400(o)(2).

The Veteran's service-connected psychiatric disorder is evaluated under the general rating formula for mental disorders. 38 C.F.R. § 4.130. Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events). A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Codes 9435, 9440.
Additionally, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships. Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Codes 9435, 9440.

In reviewing the evidence of record, the Board will consider the assigned Global Assessment Functioning (GAF) score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 
38 C.F.R. § 4.126(a).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. §§ 4.2, 4.126. 
	
Private treatment records received in August 2010 show that on February 12, 2010, the Veteran was admitted to the emergency room for chest pain. See B.R.M.C. emergency nursing record. The private treatment provider noted that the Veteran was anxious and was experiencing shortness of breath. A chest X-ray did not reveal any radiographic evidence of acute cardiac or pulmonary pathology. The Veteran was diagnosed with atypical chest pain. See B.R.M.C. history and physical worksheet.

The Veteran contacted his VA primary care provider by telephone in May 2010. The provider indicated that the Veteran's atypical chest pain might be related to his anxiety.

In June 2010, the Veteran presented to his VA mental health provider. He reported that his nerves were "shot" and that he felt like he might be having a heart attack all the time. He also indicated that he had presented to the emergency department with these symptoms. In addition, the Veteran reported experiencing an average of 3 to 4 panic attacks per week. A mental status examination revealed that he was alert and fully oriented with a stressed mood and an appropriate range of affect. The Veteran denied having suicidal or homicidal ideations or any hallucinations. He also did not exhibit any evidence of paranoia or delusional thinking, and his cognitive abilities were intact. The mental health provider provided a GAF score of 50.

A VA mental disorder examination was performed in July 2010. The Veteran reported periods of anxiety, daily panic attacks, paranoia, chronic chest pain, and distrust of others that decreased his ability to work. He also reported that his social relationships were poor, that he avoided crowds whenever possible, that he socially isolated himself, and that he failed to remember names of co-workers. In addition, the Veteran indicated that had difficulty concentrating, severe irritability, moderate to severe anger, moderate marital discord, moderate memory difficulties, moderate depression, severe social withdrawal, sleep difficulties, and decreased motivation. He also stated that he had been unemployed since June 2010 because of anxiety. A mental status examination revealed mild inefficiencies in memory, affect appropriate to content, nervous and anxious mood, and symptoms interfering with routine activities. Cognitive functions were grossly intact and his judgment was not impaired. The examiner described the Veteran's depression as severe and found a moderate impairment from an occupational viewpoint and mild impairment from a social viewpoint. A GAF score of 51 to 60 was given.

Statements from the Veteran's spouse, S.R., his son, T.R., and his friend, H.A., were received in July 2010. In her letter, S.R. stated that the Veteran's mood was unpredictable. She stated that she never knew when the Veteran was going to "fly off" and become irritable and that the smallest thing could set him off. She also noted that loud noises bothered the Veteran and that many seemingly insignificant things could trigger outbursts. T.R. stated that the Veteran's condition had triggered a "permanent crisis" that affected his career, his life, and everyone in his family. He noted that the Veteran was negative about everyone, paranoid, and quick to become angry. He also noted that the Veteran isolated himself from social acquaintances and family members, had frequent irrational outbursts, had anxiety attacks, frequently could not finish a sentence and trailed off, and could not interact normally with other people. Similarly, H.A. noted in his letter that the Veteran became upset very easily and could not stand crowds and loud noise.
In an October 2010 letter, the Veteran stated that his professional life had greatly suffered through several losses of employment. He also stated that the anxiety, pain, and depression he experienced on a daily basis extremely lowered his quality of life.

The Veteran presented to his VA psychiatrist in September 2010. The Veteran reported having chest discomfort anytime he was stressed. His mood was angry and congruent with affect. He denied suicidal or homicidal ideations, but expressed feelings of hopelessness. The psychiatrist assigned a GAF score of 49. 

In November 2010, the Veteran underwent a VA heart examination. The examiner determined the Veteran's atypical chest pain was not heart-related and that he did not have a heart condition. Subsequently, the Veteran underwent a VA psychiatric examination. The examiner noted restless hand wringing during the examination and a blunted affect. The examiner also noted that the Veteran was anxious, easily distracted, and unable to perform serial 7s. The Veteran also had trouble interpreting proverbs. His thought process and content were characterized by rambling, irrational thoughts, and paranoid ideation. In addition, the Veteran endorsed panic attacks 2 to 3 times a month with chest pains that lead him to think that he is dying. He also denied hallucinations or suicidal or homicidal ideations. The examiner noted deficiencies in judgment, thinking, family relations, work, mood, or school.

The Veteran presented to his VA mental health provider in March 2011. He reported to the provider that he had been brought to the emergency room for chest pain several times in the past 2 to 3 years, but had been cleared from a cardiac point of view each time. A mental status examination revealed psychomotor agitation, including sweaty palms. A GAF score of 50 was assigned. The Veteran returned to the provider in May 2011 with reports of increased anxiety and paranoia. Specifically, he reported that he believed that VA treatment providers had purposefully misrepresented medical information in his record. He also reported deteriorating memory and concentration. A mental status examination found increased psychomotor agitation and a tangential thought process, including difficulty focusing on one goal at a time and attempts to tackle multiple problems at the same time. The provider also noted a paranoid thought process and assigned a GAF of 50.

An additional VA psychiatric examination took place in August 2011. The Veteran reported that he was still employed, though he had been removed from extraschedular activities and had missed approximately 12 weeks of work over the past year. He reported that he played accordion in church occasionally and worked out at a small facility twice per week. In addition, he stated that he had daily contact with a friend, talked to his son every day, and was on reasonable terms with his spouse. He also stated that he had 3 to 4 panic attacks per month. The Veteran was able to spell a word backward and do serial 7s without much difficulty. However, the examiner noted that he still exhibited paranoid ideations. The examiner stated that the Veteran worried about everything, including about having panic attacks, and catastrophized and ruminated almost constantly. The examiner determined that he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

Subsequently, in August 2011, the Veteran visited his VA primary care physician. His physician gave an assessment for recurrent atypical chest pain possibly with underlying generalized anxiety disorder with panic.

The Veteran presented to the mental health clinic for a follow-up in April 2012. The Veteran reported that he worried a lot and had an anxious mood. He also reported that he continued to live with his wife, who was supportive of him, and continued to work full time. The provider assigned a GAF score of 60.

In December 2012, the Veteran visited the VA pain clinic in regard to chest pain. The treatment provider noted that extensive cardiology work-up revealed no cardiac source for his chronic chest pain.

The Veteran returned to the mental health clinic in March 2013. The Veteran reported that it was "really hard" to concentrate and that he could not concentrate enough to do paperwork in his teaching job. He also indicated that he was anxious all the time and had some feelings of hopelessness or helplessness. In addition, the Veteran denied suicidal ideations, but stated that he had thoughts of being "better off dead." The examiner determined that he presented no immediate risk for suicide. When asked about his energy level, the Veteran stated that he did not "feel anything." The examiner stated that the Veteran had a unique presentation of mental health and medical conditions. Specifically, the examiner stated that the Veteran had cognitive difficulties even though he had two graduate degrees and more advanced study. The examiner also noted that the Veteran had a great deal of difficulty with the administrative portion of his teaching job.

During a July 2013 neurology consultation, the treating physician was unable to evaluate the Veteran's thought process. According to the physician, when answering his questions, the Veteran "leaves it somewhere half way and then says '[I] am so full in the head...[I] don't know[.]'" The examiner reported a normal mental status examination. 

The Veteran was referred to a cognitive screening, which took place in April 2014. The treating physician noted that his verbal responses were slightly delayed and that he focused "quite a bit" on somatic issues. The Veteran stated that he sometimes had difficulty understanding what people meant. He also reported difficulty with memory, especially forgetting names of students who he had taught all year. Further, the Veteran reported periods of depersonalization and confusion, noting "sometimes I feel like I'm not in my body - I have a hard time knowing what's real." He also noted that his mood was generally depressed. The examiner determined that the Veteran had an impaired cognitive function and severe affective disturbance.

In July 2014, the Veteran presented to his mental health provider with feelings of hopelessness and helplessness. He did not report suicidal ideations, but at one point stated "you could just kill me." The treatment provider noted a mildly pressured speech volume, a tangential thought process and perseveration, and an agitated mood. 

The Veteran's private physician, Dr. B.T., submitted a letter in August 2014. Dr. B.T. stated that the Veteran had some difficulty with interactions with authority personnel with his job as a school teacher. He also stated that the Veteran would unlikely be able to improve to the point that he was able to function at a level higher than his current status and had exhausted treatment regiments and protocols at VA. Dr. B.T. opined that the Veteran should be considered 100 percent disabled.

In an August 2015 VA mental health visit, the Veteran reported that he was medically retired as a school teacher and spent half of his time every day "just to keep [his] sanity." He also reported chronic vegetative depression and anxiety. Simultaneously, he reported that he got along well with his wife and adult son. A mental status examination revealed a depressed mood, poor sleep, decreased interest, poor energy, poor concentration, chronic anxiety, panic attacks, and depressed and anxious mood congruent with affect. The examiner determined that the Veteran's condition was stable.

Several statements were received from the Veteran in September 2015. The Veteran reported having 3 to 4 panic attacks a week, pain, and a "foggy mind" that left him without any energy and rendered him unproductive. According to the Veteran, he consequently felt depressed at nights and had difficulty with sleep.

A further VA psychiatric examination was performed in January 2016. The Veteran described his relationship to his wife as positive. He also reported that he retired from his teaching job and that he could no longer work as a substitute teacher due to his nerves and difficulty standing. In addition, the Veteran continued reporting panic attacks. The examiner noted symptoms of depressed mood, anxiety, panic attacks occurring weekly or less often, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting. His speech was normal, but he tended to obsess and ruminate, especially about health-related details. His mood was moderately anxious and dysphoric with congruent affect. The Veteran denied any history of psychosis or suicidal or homicidal behavior. The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The examiner also indicated that the Veteran's adjustment disorder with mixed anxiety and depressed mood had progressed to unspecified depressive disorder with anxious stress and panic attacks. Simultaneously, the examiner found that the Veteran's functioning was somewhat better than at the time of the August 2011 VA examination.

Additional statements from the Veteran and T.R. were received in January 2017. The Veteran indicated that he was no longer employed, exploded often and sometimes for no reason, exhibited paranoid behavior, was hostile to family and friends, felt isolated, and could not be productive. T.R. stated that by the afternoon the Veteran was too exhausted to function.

More recently, in March 2017, the Veteran submitted to another VA psychiatric examination. The Veteran indicated that he maintained relationships with S.R., T.R., and H.A. He also reported keeping in contact with general acquaintances and engaging in hobbies, including playing the accordion, watching the news, and using the computer. The examiner noted symptoms of depressed mood, anxiety, panic attacks occurring weekly or less often, avoidance, fatigue, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting. His speech was mood was anxious and his speech circumstantial, but redirectable. The Veteran stated that he had a "foggy mind and memory" and that it was difficult to concentrate on "staying sane." He noted that he was gregarious, but now hardly did anything. In addition, he continued to report panic attacks involving fear of dying accompanied with psychological manifestations of anxiety. The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity. The examiner also described the Veteran's mental health disorder as moderate in severity. In addition, the examiner found that the Veteran's mental health disorder moderately impaired his ability to work in either sedentary or physical employment settings.

By way of background, in April 2009, the RO granted service connection for adjustment disorder with mixed anxiety and depressed mood. The RO assigned a 30 percent disability rating and an effective date of September 29, 2008. The Veteran did not file a timely appeal of the rating assigned. Subsequently, on June 10, 2010, the Veteran filed for an increased rating for adjustment disorder with mixed anxiety and depressed mood. The RO granted a disability rating of 70 percent effective June 10, 2010. The Veteran contends that his psychiatric disorder, which has since progressed to unspecified depressive disorder with anxious stress and panic attacks, is more severe than currently evaluated.

Upon review of the record, the Board finds that the preponderance of the credible and competent evidence establishes that the Veteran's psychiatric disorder worsened to a degree that most nearly approximates the criteria for a 70 percent rating within a year of receipt of his increased rating claim. On February 12, 2010, the Veteran's went to the emergency room for chest pain so severe that he thought he was having a heart attack. At the time, it was not clear whether the chest pain had a cardiac or pulmonary etiology. The Veteran reported multiple subsequent emergency room visits for chest pains. Ultimately, the Veteran was diagnosed with atypical recurrent chest pain not related to a heart condition. The Veteran's VA primary care providers suspected that his chest pains were due to anxiety as opposed to a heart condition. See May 2010 and August 2011 VA primary care progress notes. In the July 2010 VA examination, the Veteran indicated that he became unemployed because of his anxiety. 

Under 38 C.F.R. § 3.400(o)(2), when medical records indicate an increase in a disability, receipt of such medical records may be used to establish effective date for retroactive benefits based on facts found of an increase in a disability only if a complete claim or intent to file a claim for an increase is received within 1 year of the date of the report of examination, hospitalization, or medical treatment. In light of the competent evidence that the Veteran's atypical recurrent chest pains were related to his anxiety, the Board finds that the 70 percent rating increase was factually ascertainable on February 12, 2010. Such date is well within a year prior to the June 10, 2010, filing of the increased rating claim. Accordingly, the criteria for the assignment of an effective date of February 12, 2010, for a rating of 70 percent rating for a psychiatric disorder, to include unspecified depressive disorder with anxious stress and panic attacks and adjustment disorder with mixed anxiety and depressed mood, from February 12, 2010, have been met. See 38 C.F.R. §§ 3.400(o)(2); 4.130, Diagnostic Codes 9435, 9440.

However, from February 12, 2010, it is not shown that a rating in excess of 70 percent for the Veteran's psychiatric disorder is warranted. The Board acknowledges the impact that the Veteran's psychiatric condition has had on his employment as well has his family relationships during the period on appeal. However, a 100 percent disability rating for a mental disorder requires competent evidence of total occupational as well as social impairment. Throughout the period on appeal, the Veteran has maintained relationships with his wife and son as well as with a friend, albeit not without problems. He also indicated that he goes to church and engages in hobbies. The record therefore establishes that the Veteran continues to maintain social relationships. Moreover, the record does not reflect that he has a gross impairment in thought process or communication, active suicidal or homicidal ideations, hallucinations, and intermittent inability to perform activities of daily living. While the Veteran did indicate memory loss, the record demonstrates that he is able to remember his own name and the names of his close relatives. The Board also acknowledges the Veteran's reports of having a "foggy mind" and that he sometimes has a hard time "knowing what's real." However, there is no indication that Veteran is disoriented to time and place or that the extent of his reported confusion renders him totally impaired in both occupational and social spheres. Accordingly, the criteria of a rating of 100 percent from February 12, 2010, have not been met. See 38 C.F.R. § 4.130, Diagnostic Codes 9435, 9440.

The Board has also considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claims for increase above what is granted herein, that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the purposes of these ratings, a single disability will be considered if the disabilities are of one or both upper extremities, one or both lower extremities disabilities resulting from a common etiology, disabilities affecting a single bodily system, multiple injuries incurred in the same action, or multiple disabilities incurred as a prisoner of war. When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background. It must be shown that the service-connected disability produces unemployability without regard to advancing age. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm. The sole fact that he is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is currently service-connected for a psychiatric disorder, to include unspecified depressive disorder with anxious stress and panic attacks and adjustment disorder with mixed anxiety and depressed mood, rated 70 percent; pleuritic chest pain, rated at 60 percent; and a gastrointestinal condition, rated at 10 percent. He has a combined disability rating of 90 percent. Therefore, the Veteran's service-connected disabilities meet the criteria for the assignment of a TDIU on a schedular basis. 38 C.F.R. § 4.16.

According to the record, the Veteran has a history intermittent unemployment due to service-connected disabilities. See, e.g., July 2010 VA compensation and pension exam report. On August 1, 2015, the Veteran was granted disability retirement through the Kentucky Teachers Retirement System.

In a January 2018 letter, the Veteran, through his attorney, stated that he had to take disability retirement from his position as a teacher due to his mental health, which was affected by his service-connected physical disabilities. In an attached letter, S.R stated that the Veteran had been unemployable for 2 and a half years and had experienced employment problems in every one of his past jobs. Specifically, she stated that the Veteran worked in 6 different schools during the last 12 years of employment and that he was forced to quit work due to his mental problems. She also noted that the Veteran became completely worn out due to his nerve problems every afternoon, was very paranoid, jumped at even little noises, and had "sundowners," i.e., confusion, agitation, or other severely disruptive behavior coupled with inability to remain asleep, every evening. See Dorland's Illustrated Medical Dictionary 1792 (30th ed. 2003). 

Upon review of the record, the Board finds that the preponderance of the competent and credible evidence establishes that the Veteran's service-connected disabilities, standing alone, have effectively precluded and continue to preclude all forms of substantially gainful employment since August 1, 2015. The record reflects that the Veteran medically retired from his job as a teacher in August 1, 2015, due to his service-connected psychiatric disorder. The fact that the Veteran is medically retired from his job as a teacher is not dispositive as to the issue of a TDIU for VA purposes. However, the Board finds the determination probative. Further, statements received from Veteran, S.R., and T.R., reflect psychiatric symptoms that would prevent the Veteran from likely obtaining and maintaining substantially gainful employment. For example, the Veteran reported in a January 2017 letter that he "explodes" often, is hostile to others, and cannot be productive. T.R. indicated in a January 2017 letter that the Veteran becomes too exhausted to function. As stated above, S.R. stated in a recent letter that the Veteran has repeatedly lost work due to his mental health problems. 

In assigning an effective date for a TDIU, the Board notes that while the Veteran reported being unemployed due to anxiety in the July 2010 VA examination, he reported in the August 2011 VA examination that he was once again employed as a teacher. However, there is no indication the Veteran has regained employment since August 1, 2015. Accordingly, the criteria for a TDIU from August 1, 2015, but no earlier, have been met.

ORDER

A rating of 70 percent for a psychiatric disorder, to include unspecified depressive disorder with anxious stress and panic attacks and adjustment disorder with mixed anxiety and depressed mood, from February 12, 2010, to June 6, 2010, is granted, subject to the law and regulations governing payment of monetary

A rating in excess of 70 percent for a psychiatric disorder, including unspecified depressive disorder with anxious stress and panic attacks and adjustment disorder with mixed anxiety and depressed mood, from June 10, 2010, is denied.

Entitlement to a TDIU from August 1, 2015, but no earlier, is granted, subject to the law and regulations governing payment of monetary.


REMAND

In a January 2016 statement of the case (SOC), the RO indicated that it had reviewed service treatment records (STRs) from February 25, 1986 to June 25, 1987. The RO also noted in a May 2016 appeal certification worksheet that it had obtained complete STRs for all relevant periods on appeal. A careful review of the record, however, indicates that complete STRs have not been associated with the claims file. The only STRs currently in the claims file relate to dental treatment, an April 1987 medical board examination, and a subsequent physical evaluation board proceeding. Therefore, a remand is necessary for the RO to make all efforts to obtain the remaining STRs and associate them with the claims file. If the RO concludes that it is reasonably certain that further STRs do not exist or further efforts to obtain them would be futile, it must provide the Veteran with oral or written notice of that fact and make a record of any oral notice conveyed to the Veteran. See 38 C.F.R. § 3.159(e). 

Turning to the issue of service connection for fibromyalgia, the Board finds that the medical record is unclear as to whether the Veteran has a current diagnosis. The Veteran reported a 2013 diagnosis of fibromyalgia from the Cleveland Clinic. The September 2014 VA examination concluded that the Veteran did not have fibromyalgia and that his reported symptoms were most likely due to his nonservice-connected idiopathic peripheral neuropathy. In a subsequent May 2016 visit to his VA primary care provider, the Veteran was given an assessment for fibromyalgia and recommended low to moderate exercise to help with his pain. In January 2017, the Veteran again presented to his primary care provider, who continued the assessment of fibromyalgia and recommended exercise. His primary care provider then noted in an October 2017 VA progress note that there was no evidence of fibromyalgia on exam. Therefore, in order to afford the Veteran every possible consideration, a new VA examination is necessary to clarify the diagnosis of the Veteran's claimed fibromyalgia symptoms. 

In determining the etiology of the Veteran's claimed fibromyalgia, the examiner must specifically consider the Veteran's reported diagnosis of fibromyalgia from the Cleveland Clinic, which is verified by May 2013 medical receipts and an October 2013 VA mental health note citing documentation from Dr. B.T. that confirms treatment for and diagnosis of fibromyalgia at the Cleveland Clinic. The examiner must also specifically consider the August 2014 letter from the Veteran's private physician, Dr. B.T., stating that the Veteran has symptoms suggestive of fibromyalgia. Further, the examiner must specifically consider the medical literature associated with the claims file suggesting a relationship between RMSP and neurological disorders and emotional trauma.

Lastly, with respect to the service connection claim of hyperthyroidism, the Board notes that the medical treatment documentation of record reflects a history of hypothyroidism as opposed to hyperthyroidism. Therefore, after obtaining any outstanding STRs and treatment records, the RO must clarify the Veteran's intent with respect to this claim and perform any additional development warranted under the duties to notify and assist.

The Veteran is hereby notified that it is his responsibility to report for any examinations scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following actions:

1. With any required assistance of the Veteran, obtain any outstanding service, VA, and private medical records and associate them with the claims file. Pursuant to 38 C.F.R. § 3.159(e), the RO must make all efforts to obtain outstanding STRs. If the RO concludes that it is reasonably certain that further STRs do not exist or further efforts to obtain them would be futile, it must provide the Veteran with oral or written notice of that fact and make a record of any oral notice conveyed to the Veteran.

2. Contact the Veteran and clarify his intent with respect to his service connection claim for hyperthyroidism and associate the Veteran's response with the claims file. The Board draws attention to the fact that the medical documentation reflects a history of hypothyroidism and not hyperthyroidism. Once the Veteran's intent is clear, recharacterize and adjudicate the issue accordingly.

3. Following completion of the above, schedule a VA examination with an appropriate medical professional that did not perform the September 2014 VA examination to determine the nature and etiology of the Veteran's claimed fibromyalgia, to include as secondary to his service-connected psychiatric disorder and residuals of RMSF. The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed fibromyalgia is caused or aggravated by his service, including his service-connected psychiatric disorder and residuals of rocky mountain spotted fever. The examiner should provide a complete rationale for all opinions and conclusions expressed.

In rendering his or her opinion, the examiner must specifically consider the following:

a. The reported diagnosis of fibromyalgia from the Cleveland Clinic, which is verified by May 2013 medical receipts and an October 2013 VA mental health note citing documentation from Dr. B.T. that confirms treatment for and diagnosis of fibromyalgia at the Cleveland Clinic. 

b. The August 2014 letter from Dr. B.T. stating that the Veteran has symptoms suggestive of fibromyalgia. 

c. The medical literature associated with the claims file suggesting a relationship between RMSF and neurological disorders and emotional trauma.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4. Based on the entirety of the record, including any newly obtained treatment records and statements, perform any additional development of the evidence warranted under the duties to notify and assist.

5. Thereafter, readjudicate the issues remaining on appeal-entitlement to service connection for fibromyalgia, to include as secondary to service-connected psychiatric disorder, including unspecified depressive disorder with anxious stress and panic attacks and adjustment disorder with mixed anxiety and depressed mood, and residuals of RMSF; hyperthyroidism; and spinal arthritis. If any benefit sought on appeal is not granted in full, the Veteran and his attorney should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


